DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] of the specification needs to be updated. 16/884,589 is now US Patent No. 11,414,778.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 7, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakabayashi et al (US 5,408,952).
Wakabayashi et al discloses a method for growing a single crystal silicon ingot in a Czochralski process, the method comprising: preparing a melt of silicon 6 in a crucible 2 (col 7, ln 1-67); withdrawing a single crystal silicon ingot from the melt (col 8, ln 1-67); providing a plurality of growth parameters related to growth of the single crystal silicon ingot; and providing a dynamic state chart that includes a visual representation of the growth parameters (col 9, ln 1-67, col 10, ln 1-67, col 17, ln 1-67, col 18, ln 1-67, col 19, ln 1-67 teaches draw up conditions such as seed lifting speed, crucible lifting speed, seed revolution number, heater temperature, ingot length, crystal diameter, liquid melt position etc. are send to a microcomputer 213 and the data is provided in Fig 13-16 and 21 show process variable data of pull up conditions, which reads on a dynamic state chart that includes a visual representation of the growth parameters).
Referring to claim 3, Wakabayashi et al teaches upper and lower tolerances for the growth parameters (see Fig 21), which reads on the dynamic state chart includes a minimum and maximum growth parameter visual associated with each growth parameter.
Referring to claim 4 and 9, Wakabayashi et al teaches seed lifting speed and pressure of the furnace (col 19, ln 1-67).
Referring to claim 6 and 11, Wakabayashi et al teaches measuring the growth parameter using a thermometer to detect temperature and lasers to detect liquid surface position and a heater temperature using an ATC sensor (col 9, ln 1-67; col 13, ln 1-67, col 14, ln 1-67) and a crucible in the growth system (Fig 7), and generating a liquid surface temperature from a reflected energy ratio of a dichromatic thermometer (col 13, ln 1-67), which reads on generating the growth parameter from an algorithm.
Referring to claim 127 see the remarks above. Wakabayashi et al also teaches a microcomputer 213 connected to a communications circuit and optomagnetic disk 218 for storing data and graphically displaying the data and tolerance ranges for the parameters, which reads on a control unit comprising a processor and a memory (col 18, ln 1-67 and col 19, ln 1-67), the memory storing instruction that, when executed by the processor, cause the processor to: determine a plurality of growth parameters related to growth of the single crystal silicon ingot; and provide a dynamic state chart that includes a visual representation of the growth parameters to a user.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al (US 5,408,952) as applied to claim 1, 3, 4, 6, 7, 9 and 11 above, and further in view of Swaminathan (US 2014/0144372).
Wakabayashi et al teaches all of the limitations of claim 2, as discussed above, except Wakabayashi et al does not teach adding polycrystalline silicon to the melt while withdrawing the silicon ingot from the melt to replenish silicon in the crucible.
In a method of continuous Czochralski crystal growth, Swaminathan teaches adding polycrystalline silicon to the melt using a feed supply 221 while withdrawing the silicon ingot 204 from the melt 202 to replenish silicon in the crucible (Fig 2; [0002]-[0024]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wakabayashi et al by adding polycrystalline silicon to the melt while withdrawing the silicon ingot from the melt to replenish silicon in the crucible, as taught by Swaminathan to maintain the height of the melt substantially constant for more uniform optimal growth condition ([0003]).
Referring to claim 8, the Wakabayashi et al and Swaminathan teaches a feed supply system 221. (Swaminathan Fig 2)

Claim 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al (US 5,408,952) as applied to claims 1, 3, 4, 6, 7, 9 and 11 above.
Wakabayashi et al teaches all of the limitations of claims 5 and 10 above, except changing a color of the visual representation based on changes in one or more growth parameter values.
Wakabayashi et al teaches graphic relationship of parameters and tolerances ranges of the parameters, and if the data does not fall within the tolerance ranges then the part is unsuitable (col 19, ln 1-67). It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wakabayashi et al by changing a color of the visual representation based on changes in one or more growth parameter values, because when the values are outside the predetermined tolerances and produces an unsuitable crystal the change in color, for examples green to red, will alert the operator and because changes in color are prima facie obvious (MPEP 2144.04).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,414,778 (‘778). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘778 is narrower in scope than the instantly claimed invention. However, ‘778 would anticipate the instantly claimed invention. ‘778 claims a method for growing a single crystal silicon ingot in a Czochralski process, the method comprising: preparing a melt of silicon in a crucible; withdrawing a single crystal silicon ingot from the melt; providing a plurality of growth parameters related to growth of the single crystal silicon ingot; and providing a dynamic state chart that includes a visual representation of the growth parameters (See Claim 1).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Araki et al (US 5,089,238) teaches a Czochralski method comprising providing a plurality of growth parameters (crucible rotation speed, single crystal diameter, temperature and pull up speed) related to growth of the single crystal silicon ingot and a chart of the plurality of process parameters displayed on a screen 81 for an operator (Fig 4-5 and col 6, ln 1-68 and col 7, ln 1-68), which reads on providing a dynamic state chart that includes a visual representation of the growth parameters.
Nakagawa et al (US 2003/0051658) teaches graphing a growth parameter, oxygen concentration (Fig 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714